DETAILED ACTION
	The current Office Action is in response to the papers submitted 01/13/2021 and the interview on 01/21/2021.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
The application has been amended as follows: 
(Claim 1)	An apparatus comprising a hardware accelerator connected to a host processor and a plurality of storage devices having storage device controllers, wherein the hardware accelerator comprises 
a memory space including read buffers and write buffers for the storage devices, wherein the hardware accelerator is implemented in hardware separate from the storage devices and the storage device controllers of the storage devices; and
control logic to:
receive, from the host processor, a command descriptor indicating a source storage device having transfer data to transfer to a destination storage device, an operation code indicating a type of data transfer to be performed between the source storage device and the destination storage device, and a computational task to perform on the transfer data;

perform the computational task on the transfer data in the at least one read buffer to process the transfer data and transform to produce modified transfer data; and
write the modified transfer data to at least one write buffer in the memory space to cause the modified transfer data to be written to the destination storage device.

(Claim 11)	A system connected to a host processor and a plurality of storage devices having storage device controllers, comprising:
a plurality of hardware accelerators configured to operate as a single systolic array to manage read and write operations with respect to a group of the storage devices, wherein the hardware accelerators operate in parallel or serial with respect to the group of the storage devices, and wherein the hardware accelerator is implemented in hardware separate from the storage devices and the storage device controllers of the storage devices,
wherein each of the hardware accelerators configured in the single systolic array comprise:
a memory space including read buffers and write buffers for the storage devices; and control logic to:
receive, from the host processor, a command descriptor indicating a source storage device of the group of the storage devices having transfer data to transfer to a destination storage device of the group of the storage devices, an operation code indicating a type of data transfer to be performed between the source storage device 
send read commands to the source storage device to read the transfer data to at least one read buffer in the memory space;
perform the computational task on the transfer data in the at least one read buffer to process the transfer data and transform to produce modified transfer data; and
write the modified transfer data to at least one write buffer in the memory space to cause the modified transfer data to be written to the destination storage device.

Allowable Subject Matter
Claims 1 - 25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 10 - 15, filed 01/13/2021, with respect to claims 1 - 25 have been fully considered and are persuasive in view of the additional amendments above as a result of the interview on 01/21/2021.  The rejections of claims 1 - 25 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arimilli et al. (Pub. No.: US 2009/0198934) discloses a fully asynchronous memory mover that stores operation, status, source address, and destination address information in registers that controls the operation of copying or moving data from a source location to a destination location without actually storing the data in the mover.
Barry et al. (Pub. No.: US 2015/0046675) discloses a hardware accelerator can include a data path pipeline, a pipeline stall controller, a line buffer read client, a line start control input, and a line buffer write client.
Li et al. (Pub. No.: US 2018/0173420) discloses a hardware accelerator and a controller that are separate from each other and operate in parallel to reduce processing latency where the hardware accelerator is used to updated mapping between a logical address and a physical address.
Sutardja (Pub. No.: US 2007/0168622) discloses using multiple hardware accelerators where data is read out of memory into one of the hardware accelerators and transformed in the accelerator before being transferred back to the memory and then read into another hardware accelerator to be transformed again and then written back to memory.  This process is completed multiple times before a total transformation of the data is completed.
Sutardja (Pat 7,600,081) discloses using multiple hardware accelerators where data is read out of memory into one of the hardware accelerators and transformed in the accelerator before being transferred back to the memory and then read into another hardware accelerator to be transformed again and then written back to memory.  This process is completed multiple times before a total transformation of the data is completed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136